HALL, District Judge.
“In disposing of this question, I proceed .on the ground that the creditor has a right to examine the debt- or in order to determine whether he can prove, by his testimony, and otherwise, the fraud, charged. If he can, he may decline to prove his debt, but if the bankrupt denies the fraud, and the creditor cannot otherwise prove it, the creditor’s interest may require him to prove his debt. I think .the creditor is entitled to examine as to any matter which may be material in determining his conduct in respect to the proof of his debt, or the proceedings in bankruptcy.”
“Second. If he may, is he bound to answer, or may he, as a personal privilege, decline to answer?”
“Ves, if to answer would criminate himself.”
“Third. Has the register -authority to decide questions as to the admissibility of evidence on such examinations, subject to exceptions under rule 17; or must he take the testimony subject to objections and report it to the court according to general order 10?”
“I do not understand that the register can make any binding decision, or compel a witness to answer if the witness refuses.”
“Fourth. If the register may so decide, and sustains an objection, how can the testimony be presented to the court, if the court should deem it proper testimony; and if he cannot so decide must he take everything called for by counsel on the examination?”
*833“The register should, I think, take and report the testimony if required, notwithstanding his. decision.”